         Case 3:20-cv-00083-SDD-EWD         Document 55     03/04/21 Page 1 of 4




                            UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA



CHARLES MOTES
                                                                      CIVIL ACTION NO.

VERSUS
                                                                       20-83-SDD-EWD

KNIGHT SPECIALTY INSURANCE
COMPANY, INC ET AL.

                                         RULING

        This matter is before the Court on the Motion Partial for Summary Judgment1 filed

by Defendants, Knight Specialty Insurance Company, Perez Logistic Corp. (“Perez”),

Juan Rodriguez Garcia (“Garcia”), and Metropolitan Group Property and Casualty

Insurance Co. (collectively, “Defendants”). Plaintiff, Charles Motes (“Motes”) has filed an

Opposition2 to the Motion, to which Defendants filed a Reply.3 For the following reasons,

the Court finds that Defendants’ Motion should be GRANTED.

I.      FACTUAL BACKGROUND

        This case arises out of a motor vehicle collision that occurred on March 12, 2019.4

Motes asserts that Garcia, an employee of Perez, was driving a tractor trailer and rear-

ended a third-party which caused Garcia to strike Motes.5 Motes sued both Perez and

Garcia in negligence.6 Plaintiff asserts that Perez is liable for Garcia’s negligence under




1
  Rec. Doc. No. 16.
2
  Rec. Doc. No. 29.
3
  Rec. Doc. No. 32.
4
  Rec. Doc. No. 29, p. 2.
5
  Id.
6
  Id.


64307
         Case 3:20-cv-00083-SDD-EWD                 Document 55         03/04/21 Page 2 of 4




the doctrine of respondeat superior.7 Plaintiff also asserted an independent claim against

Perez for its alleged negligence in the hiring, training, supervision, and retention of

Garcia.8 Critically, Defendants admit that Garcia was in the course and scope of his

employment at the time of the collision.9

II.     LAW AND ANALYSIS

        Defendants move for partial summary judgment on the direct claims against

Perez.10 According to Defendants, this Court’s prior holding in Wilcox v. Harco Int’l Ins.,11

which presented nearly identical facts and arguments, dictates dismissal of Motes’ claim

against Perez.12 Defendants assert that numerous federal and state appellate courts

applying Louisiana law have held that a plaintiff cannot maintain a claim against an

employer for negligent hiring, training, supervision, and retention while maintaining a

claim against the employee for negligence when the defendant-employer does not

dispute that the employee was acting in the course and scope of his employment.13

        Motes argues that the persuasive authority Defendants cite spawned from a

Western District of Louisiana decision, Dennis v. Collins,14 and a different section of the

same court has since repudiated it.15 Motes asserts that Defendants’ desired result runs


7
  Id.
8
  Id.
9
  Id; Rec. Doc. No. 16-3, p. 1; Rec. Doc. No. 29-1, p. 1.
10
   Rec. Doc. No. 16-1, p. 2.
11
   2017 WL 2772088 (M.D. La. June 26, 2017).
12
   Id. at 2–3, 5 (citing Meadors v. D’Agostino, No. 18-01007, 2020 WL 1529367, at *3–5 (M.D. La. Mar. 30,
2020); Coffey v. Knight Refrigerated, LLC, No. 19-3981, 2019 WL 5684258, at *3 (E.D. La. Nov. 1, 2019);
Giles v. ACE Am. Ins. Co., No. CV 18-6090, 2019 WL 2617170, at *2–3 (E.D. La. June 26, 2019); Dennis
v. Collins, No. 15-2410, 2016 WL 6637973, at *4–8 (W.D. La. Nov. 9, 2016); Wilcox, 2017 WL 2772088, at
*3; Landry v. Nat’l Union Fire Ins. Co. of Pittsburg, 2019-337, pp. 13-14 (La. App. 5 Cir. 12/30/19); 289 So.
3d 177, 185-86; Wheeler v. U.S. Fire Ins. Co., No. 2018-1422, 2019 WL 2612903, at *2 (La. App. 1 Cir.
June 13, 2019).
13
   Rec. Doc. No. 16-1, p. 5.
14
   2016 WL 6637973 (W.D. La. Nov. 9, 2016).
15
   Rec. Doc. No. 29, p. 7 (citing Roe v. Safety National Casualty Corp., et al, 2020 WL 3477071 (W.D. La.
June 25, 2020)).


64307
        Case 3:20-cv-00083-SDD-EWD             Document 55    03/04/21 Page 3 of 4




contrary to Louisiana’s comparative fault regime as explicated by the Louisiana Supreme

Court.16 Motes further argues that, “combining these theories of recovery into the same

bucket” prevents plaintiffs from painting a full picture of the employer’s alleged negligence

and “conceal[s]” ‘the employer’s unreasonably dangerous conduct” “from the

community”—thereby disserving the deterrent aims of tort law.17 This, Motes asserts,

“[r]uns [c]ontrary to [s]erving the [e]nds of [j]ustice.”18

        The Parties ask the Court to decide whether a plaintiff injured in a vehicle collision

can maintain a negligence action against the driver of the other vehicle, and seek recovery

from the driver’s employee under a theory of respondeat superior, while also maintaining

a direct action against the driver’s employer under a theory of negligent training, hiring,

supervision and retention when the employer admits that the employee-driver was acting

in the course and scope of his employment? This is a purely legal question ripe for

summary judgment. The Court recently reexamined this issue in Zinamon et al v. STR

Transport, Inc. et al, and Motes does not advance any arguments that compel a different

result.19 For the reasons set forth therein, Defendants’ Motion is granted.




16
   Id. at 4–6.
17
   Id. at 8–9.
18
   Id. at 8.
19
   TYESHIA ZINAMON AND MARGARRET TAYLOR v. STR TRANSPORT, INC., PRIME PROPERTY &
CASUALTY, AND RAFAEL LOPEZ, No. 19-656-SDD-EWD, 2021 WL 725801 (M.D. La. Feb. 24, 2021).


64307
           Case 3:20-cv-00083-SDD-EWD      Document 55    03/04/21 Page 4 of 4




III.      CONCLUSION

          Defendants’ Motion for Partial Summary Judgment20 is GRANTED. Motes’ direct

claims against Perez for negligent hiring, training, supervision, and retention are

dismissed with prejudice.

          IT IS SO ORDERED.

                                             4 day of March, 2021.
          In Baton Rouge, Louisiana on this ____




                                       S
                                     CHIEF JUDGE SHELLY D. DICK
                                     UNITED STATES DISTRICT COURT
                                     MIDDLE DISTRICT OF LOUISIANA




20
     Rec. Doc. No. 16.


64307
